Citation Nr: 0025336	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-02 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for eye sensitivity to 
bright lights secondary to herbicide exposure.

2.  Entitlement to service connection for hepatitis secondary 
to herbicide exposure.

3.  Entitlement to service connection for tooth loss 
secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active duty service from October 1967 to June 
1970 and from April 1971 to November 1973.  His claim comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
October 1997, the RO denied claims of entitlement to service 
connection for hepatitis and tooth loss, both secondary to 
herbicide exposure.  In March 1998, the RO denied a claim of 
entitlement to service connection for sensitivity to bright 
lights secondary to herbicide exposure.

The veteran's claim of entitlement to service connection for 
tooth loss secondary to herbicide exposure is the subject of 
the REMAND portion of this decision.


FINDING OF FACT

There is no medical evidence of record establishing that the 
veteran has an eye disorder manifested by sensitivity to 
bright lights or linking hepatitis to the veteran's period of 
active service, including any herbicide exposure.


CONCLUSION OF LAW

The claims of entitlement to service connection for eye 
sensitivity to bright lights and hepatitis, both due to 
herbicide exposure, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran has eye 
sensitivity to bright lights and hepatitis as a result of 
herbicide exposure, including Agent Orange, during his 
service in the Republic of Vietnam. 

The veteran's service medical records include a report, dated 
in May 1972, which shows that he was treated for 
conjunctivitis, left eye.  A separation examination report, 
dated in October 1973, shows that the veteran's eyes, pupils, 
ocular motility, and endocrine system were clinically 
evaluated as normal, and that his ophthalmoscopic examination 
was normal.  Near and distant vision were 20/20, bilaterally.  
An accompanying report of medical history shows that he 
denied having eye trouble, as well as jaundice and hepatitis, 
and that he did not self-report any relevant symptoms.  The 
remainder of the veteran's service medical records are 
negative for any complaints, treatment or diagnosis of an eye 
disorder or hepatitis.

Post-service medical records include a report from the Nevada 
State Hospital (NSH), dated in May 1977, which shows that the 
veteran was treated at an alcohol and drug abuse unit, and 
that the veteran had needle marks from shooting speed and 
morphine.  The diagnosis was drug dependence, opiates, and 
alcohol addiction.  

Reports from the Missouri Department of Corrections (MDC), 
dated in November 1984, show ophthalmometer results, with no 
diagnosis provided.  Other MDC records, dated between 1994 
and 1996, indicate that the veteran had hepatitis B in 1994, 
by history.  These records also show that the veteran denied 
photophobia, eye strain and diplopia.  Other relevant 
notations, apparently dated in December 1995, note "hep B 
core AB positive" and "hep B surf AG negative."

VA outpatient treatment reports, dated in 1994, include a 
March 1994 hepatitis report form, which shows that the anti-
hepatitis B surface antigen (HB-Ag) test was indeterminate, 
and that another specimen should be sent.  A report, dated in 
April 1994, contains a diagnosis of alcoholic hepatitis.   

According to the veteran's written statements, he has eye 
sensitivity to bright lights, and hepatitis as a result of 
exposure to Agent Orange.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law of the U.S. Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997). 

In addition, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, the initial question in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must submit a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464, 1467-1468 
(1997). 

With regard to the eye claim on appeal, the veteran has not 
submitted medical evidence establishing that he has an eye 
disorder manifested by sensitivity to bright lights.  
Therefore, his claim must be denied as not well grounded on 
all bases, to include as secondary to herbicide exposure.  To 
the extent the veteran may have refractive error, the Board 
points out that, under 38 C.F.R. § 3.303(c) (1999), 
congenital or developmental defects, to include refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation.  See also 38 C.F.R. § 4.9 
(1999).  Thus, refractive error of the eye, even if shown, 
may not be service connected on a direct basis.  VA 
Adjudication Procedures Manual (M21-1), Part VI, para. 11.07, 
Change 52 (August 26, 1996).  In addition, in the absence of 
evidence of a congenital defect of either eye that was 
subject to a superimposed disease or injury during service, 
service connection may not be granted pursuant to VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990).  

The veteran's hepatitis claim also is not well grounded.  As 
for the possibility of service connection for hepatitis on a 
basis that does not involve Agent Orange exposure, the Board 
initially notes that the evidence pertaining to hepatitis 
conflicts.  Although an April 1994 VA outpatient treatment 
report contains a diagnosis of alcoholic hepatitis, a March 
1994 VA test for the anti-hepatitis B surface antibody was 
indeterminate.  However, even assuming arguendo that 
hepatitis is currently shown, there is no record showing that 
the veteran was treated for hepatitis during service.  The 
first post-service medical evidence of record showing 
hepatitis is dated in 1994, approximately 21 years after 
separation from service.  Furthermore, there is no medical 
evidence of record showing that the veteran has hepatitis 
that is related to his service.  The claim for service 
connection for hepatitis on a direct basis is thus not well 
grounded and must be denied.   

The primary argument advanced by the veteran is that he has 
hepatitis secondary to herbicide exposure.  In McCartt v. 
West, 12 Vet. App. 164 (1999), the Court held that in the 
absence of the presence of a disease listed in 38 C.F.R. § 
3.309(e), a veteran is not entitled to a presumption of Agent 
Orange exposure.  In this case, the veteran is not shown to 
have a disease listed in 38 C.F.R. § 3.309(e), and his 
exposure to Agent Orange has not been verified.  However, his 
service records show that he served in Vietnam and received 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
Therefore, for the purpose of this opinion, the Board will 
assume arguendo that the veteran was exposed to Agent Orange 
or some other herbicide during his period of active service.  

The claim that the veteran has hepatitis secondary to 
herbicide exposure is not well grounded.  First, the claimed 
condition is not a disease recognized as attributable to 
Agent Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  Furthermore, the Secretary of Veterans 
Affairs, based on research from the National Academy of 
Sciences, has recently determined that a presumption of 
service connection based on herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition the Secretary has not specifically determined 
warrants a presumption of service connection.  62 Fed. Reg. 
59232-59243 (Nov. 11, 1999).  Second, as there is no 
competent medical evidence in the record showing that the 
veteran currently has hepatitis that is related to his 
service, it is axiomatic that entitlement to service 
connection cannot be established under Combee, 34 F.3d at 
1039.

Finally, the veteran has argued that his eyes have been 
sensitive to bright lights and he has had hepatitis since 
shortly after service.  Although the veteran's statements 
represent evidence of continuity of symptomatology, they do 
not constitute competent medical evidence of a current 
chronic eye disorder involving sensitivity to bright lights 
or of a link between hepatitis and the alleged continuity of 
symptomatology.  The veteran is merely a lay person untrained 
in the field of medicine; he is not competent to offer an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). 

Inasmuch as there is no medical evidence of record diagnosing 
an eye disorder manifested by sensitivity to bright lights, 
or linking hepatitis to service, the Board finds that the 
veteran has not met his "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded."  38 U.S.C.A. 
§ 5107(a).  Accordingly, entitlement to service connection 
for eye sensitivity to bright lights and hepatitis is denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the veteran has not 
been prejudiced as a result thereof.  In assuming the 
veteran's claims were well grounded, the RO accorded the 
veteran greater consideration than his claims in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand these claims to the 
RO for consideration of the issue of whether the claims are 
well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 (1992).  Further, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."   Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

The Board views its discussion above, together with the 
statement of the case, supplemental statement of the case and 
other information provided by the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application, pursuant to 38 U.S.C.A. § 5103(a).  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for eye sensitivity to bright lights and 
hepatitis is denied.


REMAND

In August 1997, the RO received the veteran's claims of 
entitlement to service connection for hepatitis and tooth 
loss, with both disabilities claimed as secondary to exposure 
to Agent Orange, or some other herbicide, during service.  In 
October 1997, the RO denied the veteran's claims for 
hepatitis and tooth loss.  Of particular note, the only issue 
listed at the head of the RO's decision is service connection 
for hepatitis.  However, the body of the RO's discussion 
includes an analysis of the claim for tooth loss.  The 
veteran was notified of the RO's October 1997 decision by 
cover letter dated October 15, 1997.  This letter, which 
indicates that the RO's October 1997 decision is attached, 
identifies one issue on appeal: entitlement to service 
connection for hepatitis.  The reference code of the decision 
is noted as "331/212A/bsw."  

On October 9, 1998, a notice of disagreement (NOD) was 
received, in which the veteran expressed disagreement with 
"331/212/bsw,"(as well as a subsequent denial of a claim 
for eye sensitivity to bright lights).  He did not specify 
any particular issue.  With regard to its October 1997 
denials, the RO apparently interpreted the veteran's NOD as 
expressing disagreement only with its denial of his claim for 
hepatitis.  In December 1998, a statement of the case was 
issued only as to the claims for hepatitis and eye 
sensitivity to bright lights.  

As the record stands, it appears that the veteran intended to 
initiate an appeal of the October 1997 denial of service 
connection for tooth loss.  Given the foregoing, the Board 
finds that a REMAND is necessary so that the RO can issue a 
statement of the case (SOC) pertaining to the tooth loss 
issue.  See generally, Manlicon v. West, 12 Vet. App. 238 
(1999).  

This claim is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to service connection for 
tooth loss secondary to herbicide 
exposure.  The RO should inform the 
veteran that, if he wishes to perfect his 
appeal, he should complete a timely 
substantive appeal and forward it to the 
RO.  If, and only if, the veteran 
perfects his appeal by filing a timely 
substantive appeal on the aforementioned 
issue, the claim should be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2000).


The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion 
as to the final outcome warranted.  The veteran is free to 
submit additional evidence in support of his claim. 



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

